

Exhibit 10.1




 
FORM OF GUARANTY
 
dated as of
 
July 14, 2008
 
between
 
GREAT PLAINS ENERGY INCORPORATED,
 
and
 
UNION BANK OF CALIFORNIA, N.A.,
 
as Agent
 


--------------------------------------------------------------------------------



 
 
TABLE OF CONTENTS
 
 



 

 
ARTICLE I
 
DEFINITIONS
       
SECTION 1.01
Financing Agreement
1
SECTION 1.02
Other Defined Terms
1
       
ARTICLE II
 
GUARANTY
       
SECTION 2.01
Guaranty
2
SECTION 2.02
Guaranty of Payment
2
SECTION 2.03
No Limitations
2
SECTION 2.04
Reinstatement
2
SECTION 2.05
Agreement To Pay; Subrogation
3
SECTION 2.06
Information
3
     
ARTICLE III
 
INDEMNITY, SUBROGATION AND SUBORDINATION
     
SECTION 3.01
Indemnity and Subrogation
3
SECTION 3.02
Subordination
3
     
ARTICLE IV
 
MISCELLANEOUS
     
SECTION 4.01
Notices
3
SECTION 4.02
Waivers; Amendment
4
SECTION 4.03
Successors and Assigns
4
SECTION 4.04
Survival of Agreement
4
SECTION 4.05
Counterparts; Effectiveness; Several Agreement
4
SECTION 4.06
Severability
5
SECTION 4.07
Right of Set-Off
5
SECTION 4.08
Governing Law; Jurisdiction; Consent to Service of Process
5
SECTION 4.09
WAIVER OF JURY TRIAL
6
SECTION 4.10
Headings
6
SECTION 4.11
Termination or Release
6



 
i
 
 
 
 

--------------------------------------------------------------------------------

 



GUARANTY dated as of July 14, 2008, between GREAT PLAINS ENERGY INCORPORATED
(the “Guarantor”) and UNION BANK OF CALIFORNIA, N.A., as Agent.
 
Reference is made to the Financing Agreement dated as of April 22, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Financing
Agreement”), among Aquila, Inc. (the “Borrower”), the lenders from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), and
Union Bank of California, N.A. as Agent (together with its successors in such
capacity, the “Agent”).  The Lenders have extended credit to the Borrower
subject to the terms and conditions set forth in the Financing
Agreement.  Pursuant to an Agreement and Plan of Merger dated as of February 6,
2007, by and among the Guarantor, Borrower, Black Hills Corporation and Gregory
Acquisition Corp. (the “Merger Agreement”), the Borrower has agreed to be
acquired by the Guarantor.  The transaction will be consummated by merging
Gregory Acquisition Corp. with and into the Borrower (the “Merger”), with the
Borrower continuing as the surviving corporation.  Upon completion of the
Merger, the Borrower will become a wholly-owned subsidiary of the Guarantor, and
the Guarantor will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Financing Agreement and is willing to execute and
deliver this Agreement.  Accordingly, the parties hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
           SECTION 1.01.  Financing Agreement.  Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Financing Agreement.
 
           SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
 
“Agreement” means this Guaranty.
 
 
“Financing Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
 
“Guarantor” has the meaning assigned to such term in the preliminary statement
of this Agreement.
 
 
“Guaranty Parties” means, collectively, the Borrower and the Guarantor.
 
 
“Obligations”  shall mean all obligations of the Borrower under the Financing
Agreement.
 
 
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
governmental authority or other entity.
 


--------------------------------------------------------------------------------


ARTICLE II
 
GUARANTY
 
            SECTION 2.01.    Guaranty.  The Guarantor unconditionally
guarantees, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of the Obligations.  The Guarantor further
agrees that the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation.  The
Guarantor waives presentment to, demand of payment from and protest to the
Borrower of any of the Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.
 
            SECTION 2.02.    Guaranty of Payment.  The Guarantor further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Agent or any Lender to any security held for the payment of the Obligations, or
to any balance of any deposit account or credit on the books of the Agent or any
Lender in favor of the Borrower or any other Person.
 
            SECTION 2.03.    No Limitations.  (a)  Except for termination of the
Guarantor’s obligations hereunder as expressly provided in Section 4.11, the
obligations of the Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations, or
otherwise.  Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Agent or any Lender to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of any security held by the Agent or any Lender for
the Obligations; (iv) any default, failure or delay, willful or otherwise, in
the performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of the Guarantor or otherwise
operate as a discharge of the Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations).
 
(b)         To the fullest extent permitted by applicable law, the Guarantor
waives any defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations, or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the
payment in full in cash of all the Obligations.
 
            SECTION 2.04.    Reinstatement.  The Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation, is
rescinded or must otherwise be restored by the Agent or any Lender upon the
bankruptcy or reorganization of the Borrower or otherwise.
 
 
 
2


--------------------------------------------------------------------------------


            SECTION 2.05.    Agreement To Pay; Subrogation.  In furtherance of
the foregoing and not in limitation of any other right that the Agent or any
Lender has at law or in equity against the Guarantor by virtue hereof, upon the
failure of the Borrower to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Agent for distribution to the Lenders in cash the amount of such
unpaid Obligation.  Upon payment by the Guarantor of any sums to the Agent as
provided above, all rights of the Guarantor against the Borrower arising as a
result thereof by way of right of subrogation, contribution, indemnity or
otherwise shall in all respects be subject to Article III.
 
            SECTION 2.06.    Information.  The Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations, and the nature, scope and extent of the risks
that the Guarantor assumes and incurs hereunder, and agrees that none of the
Agent or the other Lenders will have any duty to advise the Guarantor of
information known to it or any of them regarding such circumstances or risks.
 
 
ARTICLE III
 
INDEMNITY, SUBROGATION AND SUBORDINATION
 
            SECTION 3.01.    Indemnity and Subrogation.  In addition to all such
rights of indemnity and subrogation as the Guarantor may have under applicable
law (but subject to Section 3.02), the Borrower agrees that in the event a
payment of an obligation shall be made by the Guarantor under this Agreement,
the Borrower shall indemnify the Guarantor for the full amount of such payment
and the Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment.
 
            SECTION 3.02.    Subordination.  Notwithstanding any provision of
this Agreement to the contrary, all rights of the Guarantor under Section 3.01
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
in cash of the Obligations.  No failure on the part of the Borrower or the
Guarantor to make the payments required by Section 3.01 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of the Guarantor with respect to its obligations
hereunder, and the Guarantor shall remain liable for the full amount of the
obligations of the Guarantor hereunder.
 
 
ARTICLE IV
 
MISCELLANEOUS
 
            SECTION 4.01.    Notices.  All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in the Financing Agreement.  All communications and notices
hereunder to the Guarantor shall be given to it in care of the Borrower as
provided in the Financing Agreement.
 
 
3


--------------------------------------------------------------------------------

            SECTION 4.02.    Waivers; Amendment.  (a)  No failure or delay by
the Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agent and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Agent or any Lender may have had notice or
knowledge of such Default at the time.  No notice or demand on any Guaranty
Party in any case shall entitle any Guaranty Party to any other or further
notice or demand in similar or other circumstances.
 
(b)         Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Agent and the Guaranty Party or Guaranty Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with the Financing Agreement.
 
            SECTION 4.03.    Successors and Assigns.  Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantor or the Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.  The Guaranty Parties shall not have the
right to assign or transfer their respective rights or obligations hereunder or
any interest herein (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the Credit Agreement.
 
            SECTION 4.04.    Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Guaranty Parties in the Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended under the Financing Agreement, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under any Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated.
 
            SECTION 4.05.    Counterparts; Effectiveness; Several
Agreement.  This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic communication shall be as
 
 
4


--------------------------------------------------------------------------------


effective as delivery of a manually signed counterpart of this Agreement.  This
Agreement shall become effective as to the Guaranty Parties when (i) a
counterpart hereof executed on behalf of the Guaranty Parties shall have been
delivered to the Agent and a counterpart hereof shall have been executed on
behalf of the Agent and (ii) the closing of the Merger shall have occurred.
 
            SECTION 4.06.    Severability.  Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
            SECTION 4.07.    Right of Set-Off.  In addition to any rights and
remedies of the Lenders provided by Law, upon the occurrence and during the
continuance of any Event of Default, each Lender is authorized at any time and
from time to time, without prior notice to the Borrower or the Guarantor, any
such notice being waived by the Borrower and the Guarantor to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Guaranty Parties against any and all obligations owing
to such Lender hereunder, now or hereafter existing, irrespective of whether or
not such Lender shall have made demand under this Agreement and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness.  Each Lender
agrees promptly to notify the Borrower and the Agent after any such set off and
application made by such Lender. The rights of each Lender under this Section
4.07 are in addition to other rights and remedies (including other rights of
setoff) that the Agent and such Lender may have.
 
            SECTION 4.08.    Governing Law; Jurisdiction; Consent to Service of
Process. (a)  This Agreement shall be governed by and construed in accordance
with the law of the State of New York.
 
(b)         Each of the Guaranty Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York City and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Guarantor, or its properties in the courts of any jurisdiction.
 
5


--------------------------------------------------------------------------------


 
(c)         Each of the Guaranty Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section
4.08.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
 
(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
            SECTION 4.09.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.09.
 
            SECTION 4.10.    Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.
 
            SECTION 4.11.    Termination or Release.  (a)  This Agreement and
the guaranty made herein shall terminate with respect to all Obligations when
all the outstanding Obligations have been indefeasibly paid in full and the
Lenders have no further commitment to lend or extend credit under the Financing
Agreement.
 
(b)         In connection with any termination or release pursuant to paragraph
(a), the Agent shall execute and deliver to the Guarantor, at the Guarantor’s
expense, all documents that the Guarantor shall reasonably request to evidence
such termination or release.
 
 
6


--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

     GREAT PLAINS ENERGY
INCORPORATED
                   
By:
/s/ Terry Bassham
   
Name:
Terry Bassham
   
Title:
Executive Vice President –
     
Finance and Strategic
     
Development and Chief
     
Financial Officer






[Guaranty]


 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, for the purposes of Section 3.01 and 4.02 only, the Borrower
has executed this Agreement as of the date first written above.
 

     AQUILA, INC.                    
By:
/s/ Michael Cole
   
Name:
Michael Cole
   
Title:
Vice President, Finance & Treasurer

 


 

[Guaranty]


 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 

     UNION BANK OF CALIFORNIA, N.A., as Agent                    
By:
/s/ Susan K. Johnson
   
Name:
Susan K. Johnson
   
Title:
Vice President

 


 



[Guaranty]


 
 
 

--------------------------------------------------------------------------------


